Citation Nr: 0819053	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  06-14 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a disorder manifested 
by seizure-type symptoms.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel






INTRODUCTION

The veteran served on active duty from April 1995 to 
September 2004.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, 
D.C.  The Portland, Oregon RO currently holds jurisdiction 
over the claim.

In May 2006, the veteran withdrew his request for a hearing 
before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action on his part is required.


REMAND

The veteran has consistently reported various types of 
daytime and nighttime seizure-type symptoms since 2003.  His 
daytime symptoms have been described as brief spells of 
weakness and loss of consciousness with confusion.  His 
nighttime symptoms have been described as muscle contractions 
and jerking.  His spouse reports observing these seizure-type 
symptoms.

Over the last five years, the veteran's claimed seizure-type 
symptoms have not been witnessed or verified by a physician, 
despite periods of hospitalization in and after service 
involving video monitoring, sleep studies and 
electroencephalograms (EEG's).  To date, there is no 
confirmed diagnosis of a seizure disorder.  See e.g., 
38 C.F.R. § 4.121 (when there is doubt as to true nature of 
epileptiform attacks, neurological observation in a 
hospitalization adequate to make such as study is necessary.)

The record reflects alternative non-epilepsy diagnoses for 
his symptoms.  In May 2005, one clinician concluded that the 
daytime symptoms reported by the veteran were characteristic 
of panic attacks.  In March 2006, a VA clinician indicated 
that the veteran's nighttime symptoms of muscle contractions 
might be indicative of lack of oxygen attributable to service 
connected obstructive sleep apnea.  In May 2006, a VA 
clinician offered an assessment of probable pseudo-seizures.

In February 2006, the veteran was afforded VA mental 
disorders examination to determine, in part, whether he 
manifested pseudo-seizures of a purely psychiatric cause and, 
if so, for opinion as to whether such disorder was related to 
service.  

The examiner diagnosed the veteran with PTSD related to 
events in service.  The examiner did not address, however, 
the nature and etiology of the veteran's seizure symptoms.

Notably, the RO denied service connection for PTSD in an 
unappealed rating decision dated January 2007.  This issue is 
not currently before the Board.

Nonetheless, the Board does have jurisdiction at this time 
over the issue of the nature and etiology of the veteran's 
seizure-type symptoms.  The question posed by the RO to the 
VA examiner in February 2006 remains unanswered.  This is 
particularly noteworthy since a VA clinician subsequently 
offered an assessment of probably pseudo-seizures.  

On this record, the Board finds that VA psychiatric 
examination, based upon review of the claims folder, which 
addresses the probable nature and etiology of the veteran's 
seizure-type symptoms is necessary to decide this claim.  
38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's clinic treatment 
records from the Portland and Roseburg, 
Oregon VA Medical Centers since June 2006.

2.  After completion of the above, 
schedule the veteran for VA psychiatric 
examination to determine the probable 
nature and etiology of his seizure-type 
symptoms, to include the critical issue of 
whether the veteran has a seizure 
disorder.  The claims folder must be 
provided to the examiner for review.  

The examination should include any test or 
study deemed necessary by the examiner.

Based on a comprehensive review of the 
claims folder, as well as a current 
examination of the veteran, the examiner 
should provide an opinion as to whether 
the veteran's seizure-type symptoms are 
attributable to a psychiatric disorder 
and, if so, whether it is at least as 
likely as not that such disorder first 
manifested in service and/or is causally 
related to service?

The examiner's attention is specifically 
directed to the February 2006 VA epilepsy 
and mental disorder examination reports, 
the period of neurological hospitalization 
and observation in February 2006, the May 
2005 clinical assessment that the 
veteran's daytime symptoms are 
characteristic of panic attacks, and the 
May 2006 clinical assessment of probable 
pseudo-seizures.

The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
that conclusion as it is to find against 
it.  

The examiner should include a complete 
explanation with his or her opinion, based 
on findings on examination and information 
obtained from review of the record.  If 
the examiner is unable to provide the 
requested opinion, the examination report 
should so state.

3.  After completing any additional 
necessary development, the RO should 
readjudicate the issue on appeal, 
considering any new evidence secured since 
the January 2007 supplemental statement of 
the case.  If the disposition remains 
unfavorable, the RO should furnish the 
veteran with another SSOC and afford the 
applicable opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

